         Case 3:21-cv-00108-JWD-SDJ             Document 16        04/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


JOEL GIROIR                                                           CIVIL ACTION


VERSUS                                                                NO. 21-108-JWD-SDJ


JAMES LEBLANC, et al.


                                              ORDER

       Plaintiff, Joel Giroir, filed this potential class action on February 19, 2021, alleging

systemic “overdetention” by the State of inmates subject to immediate release upon sentencing.

(R. Doc. 1). Plaintiff has since moved for class certification. (R. Doc. 3).

       On March 30, 2021, Preston G. Demouchette, Jr., a non-party inmate appearing pro se,

filed 2 Motions—a combined Motion to [J]oin an Indispensable Party and Amend the Complaint

(R. Doc. 14), and a Motion to Proceed In Forma Pauperis (R. Doc. 15)—which the Court now

considers. For the reasons given below, both Motions must be DENIED.

       First, Mr. Demouchette’s Motion to [J]oin and Amend (R. Doc. 14), seeks to amend

Plaintiff Joel Giroir’s Complaint (R. Doc. 1) under Rule 15, in order add Mr. Demouchette as an

indispensable co-plaintiff under Rule 19. However, as a non-party, Mr. Demouchette cannot move

to amend Plaintiff Joel Giroir’s Complaint under Rule 15, and the Motion must therefore be

DENIED.
          Case 3:21-cv-00108-JWD-SDJ                   Document 16         04/09/21 Page 2 of 2




        The Court also notes that class actions, like the one Plaintiff is pursuing here, are excepted

from the indispensable party requirements of Rule 19(a)(1) and (2). See Fed. R. Civ. P. 19(d). For

this additional reason, the Motion to [J]oin and Amend is DENIED.1

        And because Mr. Demouchette’s Motion to [J]oin and Amend is denied, his Motion to

Proceed In Forma Pauperis (R. Doc. 15) must likewise be DENIED as moot.

        Signed in Baton Rouge, Louisiana, on April 8, 2021.




                                                          S
                                                     SCOTT D. JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




1
  To be clear, the Court does not consider and makes no determination as to Mr. Demouchette’s alleged status as an
indispensable party.
